         Case 5:20-cv-03297-JWL Document 10 Filed 02/18/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

HENRY RIVERA RODRIGUEZ,

               Petitioner,

               v.                                           CASE NO. 20-3297-JWL

ROBERT GUADIAN, et al.,

               Respondents.


                               MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Petitioner is currently detained at the Chase County Jail in Cottonwood Falls, Kansas, on the

authority of the Enforcement and Removal Operations (“ERO”), Immigration and Custom

Enforcement (“ICE”), a sub agency of the U.S. Department of Homeland Security (“DHS”).

Petitioner seeks immediate release from custody, asserting that his continued detention pending

removal has exceeded the six-month period considered presumptively reasonable.

       On January 25, 2021, the Court entered a Memorandum and Order (Doc. 6) setting forth

the underlying facts and legal standards in detail. The Court found that Petitioner met the initial

burden under Zadvydas v. Davis, 533 U.S. 678 (2001), by showing that he had been held for

more than six months following the order of removal without any significant likelihood of

removal in the reasonably foreseeable future. The Court found that the burden therefore shifted

to Respondents to rebut that showing.

       Respondents assert that Venezuela has not refused to accept Petitioner; to the contrary,

Venezuela previously issued a travel document to facilitate Petitioner’s removal and has recently

indicated its intent to provide an updated travel document to replace the one that expired.



                                                1
          Case 5:20-cv-03297-JWL Document 10 Filed 02/18/21 Page 2 of 3




Respondents allege that since flights to Venezuela have now resumed from a select few

countries, it is anticipated that ERO will be able to either remove Petitioner to Venezuela or

escort him to a last port destination (e.g. Mexico) and visually observe Petitioner board an

outbound plane destined to Venezuela to effect Petitioner’s removal. Respondents state that

“ICE ERO anticipates a tentative removal date scheduled to occur before January 31, 2021.”

(Doc. 3, at 12.)

       The Court ordered the parties to submit status reports in light of a January 20, 2021

Memorandum by the Acting Secretary of DHS, placing a 100-day moratorium on removals and

directing the Acting Director of ICE to submit instructions and guidance on implementation of

the removal pause by February 1, 2021. The parties have now filed status reports (Docs. 7, 8

and 9), indicating that the United States District Court for the Southern District of Texas has

entered a nationwide temporary restraining order enjoining the 100-day pause on removals until

February 23, 2021. See Doc. 7–1, at 11–28 (Order Granting Plaintiff’s Emergency Application

for a Temporary Restraining Order); Doc. 9–1 (extending the TRO pending consideration of

preliminary injunction).

       Respondents anticipated a tentative removal date scheduled to occur before January 31,

2021. Although this tentative date has passed, the Court finds that Respondents have met their

burden of rebutting the showing that there is no significant likelihood of removal in the

reasonably foreseeable future. Respondents have shown that: currently there is no pause on

removals; Venezuela previously issued travel documents to facilitate Petitioner’s removal and

has indicated its intent to provide updated travel documents to replace the expired documents;

flights to Venezuela have resumed from select countries; and ERO anticipates that it will be able

to either remove Petitioner to Venezuela or escort him to a last port destination (e.g. Mexico) and



                                                2
         Case 5:20-cv-03297-JWL Document 10 Filed 02/18/21 Page 3 of 3




visually observe Petitioner board an outbound plane destined to Venezuela to effect Petitioner’s

removal. Therefore, the petition for habeas corpus is denied.

       IT IS THEREFORE BY THE COURT ORDERED that the petition for habeas corpus

is denied.

       IT IS SO ORDERED.

       Dated February 18, 2021, in Kansas City, Kansas.



                                             s/ John W. Lungstrum
                                             JOHN W. LUNGSTRUM
                                             UNITED STATES DISTRICT JUDGE




                                                3
